Citation Nr: 0943929	
Decision Date: 11/18/09    Archive Date: 11/25/09

DOCKET NO.  06-37 358A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico



THE ISSUE

Entitlement to an initial compensable rating for service-
connected residuals of a left eye injury (left eye 
disability).  



REPRESENTATION

Veteran represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Helena M. Walker, Associate Counsel



INTRODUCTION

The Veteran served on active duty from October 1954 to April 
1958.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Albuquerque, New Mexico, which granted service connection for 
residuals of a left eye injury and awarded a noncompensable 
rating.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.


REMAND

In light of the VCAA, further evidentiary development in 
necessary regarding the Veteran's claim of entitlement to an 
initial compensable rating for his left eye disability.  

By way of background, the Veteran entered service with light 
perception only in the right eye.  During service, his left 
eye was injured as a result of a shell exploding in his eye.  
As noted above, service connection was granted for residuals 
of a left eye injury with a noncompensable rating assigned.  

The Veteran most recently underwent a VA examination of the 
eyes in February 2006.  His best corrected distance visual 
acuity was 20/20 +2 in the left eye.  At his March 2007 
hearing before a decision review officer (DRO), the Veteran 
reported that his left eyesight had not worsened since he was 
last evaluated.  The Veteran also submitted a statement in 
January 2009 indicating that he believes his disability 
warrants consideration under 38 C.F.R. § 3.383 related to 
ratings for paired organs.  In the November 2009 brief, the 
Veteran's representative contended that the Veteran's left 
eyesight had worsened, and that the February 2006 VA 
examination did not show the current disability picture 
experienced by the Veteran.  

As the Veteran, through his representative, has alleged a 
worsening in his condition, and the last VA examination was 
performed in February 2006, the Board finds that another VA 
examination is necessary to obtain more current VA 
examination results before it can properly evaluate his 
disorder.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be scheduled for a 
VA examination with the appropriate 
specialist to determine the extent and 
severity of his service-connected left eye 
disability.  The Veteran's claims folder 
should be made available to the examiner 
for review.  The examiner is to perform 
all necessary clinical testing and render 
all appropriate diagnoses based upon the 
reported symptomatology.  Appropriate 
testing should be performed to 
specifically identify any associated 
objective symptoms of the claimed 
disability.  The examiner should then note 
the current level of the Veteran's left 
eye disability and the level of impaired 
vision in both eyes.

2.  The RO should then prepare a new 
rating decision and readjudicate the issue 
on appeal.  If the benefit sought on 
appeal is not granted in full the RO must 
issue a supplemental statement of the case 
and provide the Veteran and his 
representative an opportunity to respond.

The purpose of this REMAND is to obtain additional 
evidentiary development and the Board, at this time, does not 
intimate any opinion as to the merits of the case, either 
favorable or unfavorable.  The Veteran is free to submit any 
additional evidence and/or argument he desires to have 
considered in connection with his current appeal.  No action 
is required of the Veteran until he is notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


